DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “a computer implemented method for reconstructing a path taken by a vehicle using periodically sampled geographical position data, comprising: (i) accessing on a telematics device, telemetric data from a location identification system for a trip traveled by a vehicle, wherein the telemetric data includes a plurality of global positioning system (GPS) points, each point comprising an associated timestamp; (ii) ordering the plurality of GPS points sequentially, where in a first GPS point in the sequence is a starting point for the vehicle; (iii) identifying a next GPS point in the sequence; (iv) generating a GPS area around the identified next GPS point; (v) determining street segments located within the GPS area; (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point; (viii) setting the endpoints of the stored street segments as the starting points; repeat steps (iii) - (viii) until a final GPS point in the sequence is processed; and determining the shortest path by joining the shortest path from each point starting at the starting point and ending at the final GPS point.”
The limitations, “reconstructing a path taken by a vehicle”, “ordering the plurality of GPS points sequentially”, “identifying a next GPS point in the sequence”, “generating a GPS area”, “determining street segments”, “calculating a distance”, “setting the endpoints of the stored street segments as the starting points”, “determining the shortest path”, “accessing … telemetric data”, and “storing the street segments that are the shortest distance from the starting point”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely GPS and navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “telematics device.” This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in a conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 2, the claim recites “the method of claim 1, wherein the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point. 

Regarding claim 3, the claim recites “the method of claim 1, wherein a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points.”
The limitation, “a radius of the GPS area is determined”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites “the method of claim 3, wherein the radius is a configurable distance.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the radius is configurable. 

Regarding claim 5, the claim recites “the method of claim 1, wherein a shortest path algorithm is used to determine the distance from each starting point to each street segment in the generated GPS areas.”
The limitation, “determine the distance from each starting point to each street segment”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 6, the claim recites “the method of claim 1, further comprising snapping each of the generated GPS areas to a closest point on the shortest path.”
The limitation, “snapping each of the generated GPS areas”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 7, the claim recites “the method of claim 6, further comprising generating a turn-by-turn path on a map using the GPS points associated with the snapped GPS areas.”
The limitation, “generating a turn-by-turn path on a map”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 8, the claim recites “A system for reconstructing a path taken by a vehicle using periodically sampled geographical position data, comprising: a) at least one processor; b) at least one input device; and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, perform a method including: (i) accessing on a telematics device, telemetric data from a location identification system for a trip traveled by a vehicle, wherein the telemetric data includes a plurality of global positioning system (GPS) points, each point comprising an associated timestamp; (ii) ordering the plurality of GPS points sequentially, where in a first GPS point in the sequence is a starting point for the vehicle; (iii) identifying a next GPS point in the sequence; (iv) generating a GPS area around the identified next GPS point; (v) determining all street segments located within the GPS area; (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point; (viii) setting the endpoints of the stored street segments as the starting points; repeat steps (iii) - (viii) until a final GPS point in the sequence is processed; and determining the shortest path by joining the shortest path from each point starting at the starting point and ending at the final GPS point.”
The limitations, “reconstructing a path taken by a vehicle”, “ordering the plurality of GPS points sequentially”, “identifying a next GPS point in the sequence”, “generating a GPS area”, “determining all street segments”, “calculating a distance”, “setting the endpoints of the stored street segments as the starting points”, “determining the shortest path”, “accessing … telemetric data”, and “storing the street segments that are the shortest distance from the starting point”, when read in light of the specification, are mental processes.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely  GPS and navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “at least one processor”, “at least one input device”, and “at least one storage device.” These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “telematics device.” This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in a conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)). 

Regarding claim 9, the claim recites “the system of claim 8, wherein the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point.

Regarding claim 10, the claim recites “the system of claim 8, wherein a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points.”
The limitation, “a radius of the GPS area is determined”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 11, the claim recites “the system of claim 10, wherein the radius is a configurable distance.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the radius is configurable.

Regarding claim 12, the claim recites “the system of claim 8, wherein a shortest path algorithm is used to determine the distance from each starting point to each street segment in the generated GPS area.”
The limitation, “determine the distance from each starting point to each street segment”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 13, the claim recites “the system of claim 8, further comprising snapping each of the generated GPS areas to a closest point on the shortest path.”
The limitation, “snapping each of the generated GPS areas”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 14, the claim recites “the system of claim 13, further comprising generating a turn-by-turn path on a map using the GPS points associated with the snapped GPS areas.”
The limitation, “generating a turn-by-turn path on a map”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 15, the claim recites “a non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for reconstructing a path taken by a vehicle using periodically sampled geographical position data, comprising: (i) accessing, on a telematics device, telemetric data from a location identification system for a trip traveled by a vehicle, wherein the telemetric data includes a plurality of global positioning system (GPS) points, each point comprising an associated timestamp; (ii) ordering the plurality of GPS points sequentially, where in a first GPS point in the sequence is a starting point for the vehicle; (iii) identifying a next GPS point in the sequence; (iv) generating a GPS area around the identified next GPS point; (v) determining all street segments located within the GPS area; (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point; (viii) setting the endpoints of the stored street segments as the starting points; repeat steps (iii) - (viii) until a final GPS point in the sequence is processed; and determining the shortest path by joining the shortest path from each point starting at the starting point and ending at the final GPS point.”
The limitations, “reconstructing a path taken by a vehicle”, “ordering the plurality of GPS points sequentially”, “identifying a next GPS point in the sequence”, “generating a GPS area”, “determining all street segments”, “calculating a distance”, “setting the endpoints of the stored street segments as the starting points”, “determining the shortest path”, “accessing… telemetric data”, and “storing the street segments that are the shortest distance from the starting point”, when read in light of the specification, are mental processes.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment,  GPS and navigation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim recites “non-transitory computer readable medium” and “at least one processor”. These elements are recited at a high level of generality such that they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “telematics device.” This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in a conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 16, the claim recites “the method of claim 15, wherein the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point.

Regarding claim 17, the claim recites “the method of claim 15, wherein a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points.”
The limitation, “a radius of the GPS area is determined”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 18, the claim recites “the method of claim 15, wherein a shortest path algorithm is used to determine the distance from each starting point to each street segment in the generated GPS area.”
The limitation, “determine the distance from each starting point to each street segment”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 19, the claim recites “the method of claim 15, further comprising snapping each of the generated GPS areas to a closest point on the shortest path.”
The limitation, “snapping each of the generated GPS areas”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 20, the claim recites “the method of claim 19, further comprising generating a turn-by-turn path on a map using the GPS points associated with the snapped GPS areas.”
The limitation, “generating a turn-by-turn path on a map”, when read in light of the specification, is a mental process.
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 9, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 10024673 B1) in view of Jiao (US 20190390972 A1). 

	Regarding claim 1, Zhang teaches reconstructing a path taken by a vehicle using periodically sampled geographical position data (Zhang, Col. 3, Lines 15-25, “The map server 100 receives (e.g., periodically) geographic information from a location tracking device 101 included in a transportation vehicle as the transportation vehicle moves its position. The geographic information includes geographic points that describe a trip of the transportation vehicle”), comprising: (i) accessing on a telematics device, telemetric data from a location identification system for a trip traveled by a vehicle, wherein the telemetric data includes a plurality of global positioning system (GPS) points, each point comprising an associated timestamp (Zhang, Col. 1, Lines 31-50, “A map server (e.g., a computing system) is in communication with a location tracking device that is located within the vehicle… The geographic information includes geographic points that are each associated with a timestamp that describes when the location tracking device measured the geographic point.”); (ii) ordering the plurality of GPS points sequentially, where in a first GPS point in the sequence is a starting point for the vehicle; (iii) identifying a next GPS point in the sequence (Zhang, Cols. 13-14, Lines 55-34, “identifies the shortest path from the starting location to the destination location using evaluated and unevaluated edges… The map match module 117 identifies the shortest path to include candidate GPS point (0,0), candidate GPS point (1 ,1), and candidate 65 GPS point (2,0) connected via unevaluated edge 609 and unevaluated edge 601”); and determining the shortest path by joining the shortest path from each point starting at the starting point and ending at the final GPS point (Zhang, Col. 9, Lines 3-20, “the edge cost of each edge in the trellis graph 300 are required in order to apply the A* algorithm to identify the shortest path from a source 5 location to the destination location in the trellis graph… the iterative bounded A* algorithm is iteratively applied to sub-graphs of the trellis graph to identify shortest 15 path from a source location to the destination location in the trellis graph”). 
	Zhang does not teach (iv) generating a GPS area around the identified next GPS point; (v) determining street segments located within the GPS area; (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point; (viii) setting the endpoints of the stored street segments as the starting points; repeat steps (iii) - (viii) until a final GPS point in the sequence is processed. 
	Jiao teaches (iv) generating a GPS area around the identified next GPS point; (v) determining street segments located within the GPS area (Jiao, Pages 8-9, Paragraph 0089, “In one embodiment, the expanding module 213 expands the candidate road segments based on subsequent GPS points included in the candidate GPS route. Similar to the initialization module 209, the expanding module 213 identifies road segments that are within a threshold radius from the next GPS point”); (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point (Jiao, Pages 8-9, Paragraphs 0084-0090, “In the example shown in FIG. 6C, both A Street and B Street have similar scores given that the distance from A Street and B Street to GPS point 601 is similar.” AND Page 3, Paragraphs 0035-0038, “the network system 100 comprises a map database 113 that stores map data. The map data stored in the map database 113 is considered ground truth data that is representative of the road network in the
physical world. The map database 113 stores a variety of map spatial databases… The route database 115 stores GPS route data associated with trips completed by service providers. In one embodiment, each GPS route stored in the route database 115 is represented by a collection of GPS data (e.g., GPS
points)”); (viii) setting the endpoints of the stored street segments as the starting points (Jiao, Page 9, Paragraph 0090, “The scoring module 211 determines the next GPS point from the candidate GPS route as GPS point 609 shown in FIG. 6H. Based on the position of GPS point 609, the scoring module 211 can re-calculate the scores for C Street and D Street”); repeat steps (iii) - (viii) until a final GPS point in the sequence is processed (Jiao, Page 9-10, Paragraph 0103, “The network system 100 will then repeat the process of scoring the road segments and expanding the road segments for the next GPS point until the last GPS point in the candidate GPS route is reached”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang with determining street segments located in a GPS area, storing the street segments that are the shortest distance from a starting point, and repeating until a final GPS point is processed of Jiao in order to determine the most efficient routes (shortest distance or time) for a vehicle to take. This service allows users to save time and reduce transportation costs. As stated in Jiao, “the map module 118 identifies different roadways that the transportation vehicle may use to complete the trip. Note that the map module 118 may use any other routing algorithm to identify the best routes for trips from starting locations and destination locations received from service requester devices” (Jiao, Page 3, Paragraph 0039). 

	Regarding claim 2, the combination of Zhang and Jiao, as applied to claim 1, teaches the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point (Jiao, Page 3, Paragraph 0035, “Map spatial databases are queryable databases identifying map data such as different points (e.g., having a latitude and longitude, and/or an altitude) along paths of trips that a given transportation vehicle can use, and information about how the different points connect with other points” AND Page 8, Paragraphs 0085-0088, “the scoring module 211 determines a heading (i.e., a direction) of the candidate GPS route based on a position of the next GPS point that follows the first GPS point in the candidate GPS route. FIG. 6D illustrates the determination of a heading based on the position of a second GPS point”). 
	
	Regarding claim 5, the combination of Zhang and Jiao, as applied to claim 1, teaches a shortest path algorithm is used to determine the distance from each starting point to each street segment in the generated GPS areas (Jiao, Pages 4-5, Paragraphs 0050-0051, “the candidate module 201 determines that the candidate GPS route is more efficient than the map route due to the shorter distance and time required to travel from the starting location 301 to the destination location… the map data stored in the map database 113 provided the most efficient route between the starting location to the destination location”). 

	Regarding claim 8, Zhang teaches reconstructing a path taken by a vehicle using periodically sampled geographical position data (Zhang, Col. 3, Lines 15-25, “The map server 100 receives (e.g., periodically) geographic information from a location tracking device 101 included in a transportation vehicle as the transportation vehicle moves its position. The geographic information includes geographic points that describe a trip of the transportation vehicle”); a) at least one processor; b) at least one input device; and c) at least one storage device storing processor-executable instructions (Zhang, Cols. 19-20, Lines 12-6, “the map server 100 includes processing resources 901, main memory 903, read only memory (ROM) 905, storage device 907, and a communication interface 909. The map server 100 includes at least one processor 901 for processing information and a main memory 903… The map server 100 can also include a display device 911, such as a cathode ray tube (CRT), an LCD monitor, or a
television set, for example, for displaying graphics and information to a user. An input mechanism 913, such as a keyboard that includes alphanumeric keys and other keys, can be coupled to the map server” AND Fig. 9); (i) accessing on a telematics device, telemetric data from a location identification system for a trip traveled by a vehicle, wherein the telemetric data includes a plurality of global positioning system (GPS) points, each point comprising an associated timestamp (Zhang, Col. 1, Lines 31-50, “A map server (e.g., a computing system) is in communication with a location tracking device that is located within the vehicle… The geographic information includes geographic points that are each associated with a timestamp that describes when the location tracking device measured the geographic point.”); (ii) ordering the plurality of GPS points sequentially, where in a first GPS point in the sequence is a starting point for the vehicle; (iii) identifying a next GPS point in the sequence (Zhang, Cols. 13-14, Lines 55-34, “identifies the shortest path from the starting location to the destination location using evaluated and unevaluated edges… The map match module 117 identifies the shortest path to include candidate GPS point (0,0), candidate GPS point (1 ,1), and candidate 65 GPS point (2,0) connected via unevaluated edge 609 and unevaluated edge 601”); and determining the shortest path by joining the shortest path from each point starting at the starting point and ending at the final GPS point (Zhang, Col. 9, Lines 3-20, “the edge cost of each edge in the trellis graph 300 are required in order to apply the A* algorithm to identify the shortest path from a source 5 location to the destination location in the trellis graph… the iterative bounded A* algorithm is iteratively applied to sub-graphs of the trellis graph to identify shortest 15 path from a source location to the destination location in the trellis graph”). 
	Zhang does not teach (iv) generating a GPS area around the identified next GPS point; (v) determining all street segments located within the GPS area; (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point; (viii) setting the endpoints of the stored street segments as the starting points; repeat steps (iii) - (viii) until a final GPS point in the sequence is processed. 
	Jiao teaches (iv) generating a GPS area around the identified next GPS point; (v) determining all street segments located within the GPS area (Jiao, Pages 8-9, Paragraph 0089, “In one embodiment, the expanding module 213 expands the candidate road segments based on subsequent GPS points included in the candidate GPS route. Similar to the initialization module 209, the expanding module 213 identifies road segments that are within a threshold radius from the next GPS point”); (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point (Jiao, Pages 8-9, Paragraphs 0084-0090, “In the example shown in FIG. 6C, both A Street and B Street have similar scores given that the distance from A Street and B Street to GPS point 601 is similar.” AND Page 3, Paragraphs 0035-0038, “the network system 100 comprises a map database 113 that stores map data. The map data stored in the map database 113 is considered ground truth data that is representative of the road network in the
physical world. The map database 113 stores a variety of map spatial databases… The route database 115 stores GPS route data associated with trips completed by service providers. In one embodiment, each GPS route stored in the route database 115 is represented by a collection of GPS data (e.g., GPS
points)”); (viii) setting the endpoints of the stored street segments as the starting points (Jiao, Page 9, Paragraph 0090, “The scoring module 211 determines the next GPS point from the candidate GPS route as GPS point 609 shown in FIG. 6H. Based on the position of GPS point 609, the scoring module 211 can re-calculate the scores for C Street and D Street”); repeat steps (iii) - (viii) until a final GPS point in the sequence is processed (Jiao, Page 9-10, Paragraph 0103, “The network system 100 will then repeat the process of scoring the road segments and expanding the road segments for the next GPS point until the last GPS point in the candidate GPS route is reached”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang with determining street segments located in a GPS area, storing the street segments that are the shortest distance from a starting point, and repeating until a final GPS point is processed of Jiao in order to determine the most efficient routes (shortest distance or time) for a vehicle to take. This service allows users to save time and reduce transportation costs. As stated in Jiao, “the map module 118 identifies different roadways that the transportation vehicle may use to complete the trip. Note that the map module 118 may use any other routing algorithm to identify the best routes for trips from starting locations and destination locations received from service requester devices” (Jiao, Page 3, Paragraph 0039). 
	
	Regarding claim 9, the combination of Zhang and Jiao, as applied to claim 8, teaches the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point (Jiao, Page 3, Paragraph 0035, “Map spatial databases are queryable databases identifying map data such as different points (e.g., having a latitude and longitude, and/or an altitude) along paths of trips that a given transportation vehicle can use, and information about how the different points connect with other points” AND Page 8, Paragraphs 0085-0088, “the scoring module 211 determines a heading (i.e., a direction) of the candidate GPS route based on a position of the next GPS point that follows the first GPS point in the candidate GPS route. FIG. 6D illustrates the determination of a heading based on the position of a second GPS point”).

	Regarding claim 12, the combination of Zhang and Jiao, as applied to claim 8, teaches a shortest path algorithm is used to determine the distance from each starting point to each street segment in the generated GPS areas (Jiao, Pages 4-5, Paragraphs 0050-0051, “the candidate module 201 determines that the candidate GPS route is more efficient than the map route due to the shorter distance and time required to travel from the starting location 301 to the destination location… the map data stored in the map database 113 provided the most efficient route between the starting location to the destination location”).

 	Regarding claim 15, Zhang teaches a non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for reconstructing a path taken by a vehicle using periodically sampled geographical position data (Zhang, Col. 3, Lines 15-25, “The map server 100 receives (e.g., periodically) geographic information from a location tracking device 101 included in a transportation vehicle as the transportation vehicle moves its position. The geographic information includes geographic points that describe a trip of the transportation vehicle” AND Cols. 19-20, Lines 12-6, “the map server 100 includes
processing resources 901, main memory 903, read only memory (ROM) 905, storage device 907, and a communication interface 909. The map server 100 includes at least one processor 901 for processing information and a main memory 903… T11e map server 100 can also include a display device 911, such as a cathode ray tube (CRT), an LCD monitor, or a television set, for example, for displaying graphics and
information to a user. An input mechanism 913, such as a keyboard that includes alphanumeric keys and other keys, can be coupled to the map server” AND Fig. 9), comprising: (i) accessing on a telematics device, telemetric data from a location identification system for a trip traveled by a vehicle, wherein the telemetric data includes a plurality of global positioning system (GPS) points, each point comprising an associated timestamp (Zhang, Col. 1, Lines 31-50, “A map server (e.g., a computing system) is in communication with a location tracking device that is located within the vehicle… The geographic information includes geographic points that are each associated with a timestamp that describes when the location tracking device measured the geographic point.”); (ii) ordering the plurality of GPS points sequentially, where in a first GPS point in the sequence is a starting point for the vehicle; (iii) identifying a next GPS point in the sequence (Zhang, Cols. 13-14, Lines 55-34, “identifies the shortest path from the starting location to the destination location using evaluated and unevaluated edges… The map match module 117 identifies the shortest path to include candidate GPS point (0,0), candidate GPS point (1 ,1), and candidate 65 GPS point (2,0) connected via unevaluated edge 609 and unevaluated edge 601”); and determining the shortest path by joining the shortest path from each point starting at the starting point and ending at the final GPS point (Zhang, Col. 9, Lines 3-20, “the edge cost of each edge in the trellis graph 300 are required in order to apply the A* algorithm to identify the shortest path from a source 5 location to the destination location in the trellis graph… the iterative bounded A* algorithm is iteratively applied to sub-graphs of the trellis graph to identify shortest 15 path from a source location to the destination location in the trellis graph”). 
	Zhang does not teach (iv) generating a GPS area around the identified next GPS point; (v) determining all street segments located within the GPS area; (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point; (viii) setting the endpoints of the stored street segments as the starting points; repeat steps (iii) - (viii) until a final GPS point in the sequence is processed. 
	Jiao teaches (iv) generating a GPS area around the identified next GPS point; (v) determining all street segments located within the GPS area (Jiao, Pages 8-9, Paragraph 0089, “In one embodiment, the expanding module 213 expands the candidate road segments based on subsequent GPS points included in the candidate GPS route. Similar to the initialization module 209, the expanding module 213 identifies road segments that are within a threshold radius from the next GPS point”); (vi) calculating a distance from the starting point to each of the street segments located within the area; (vii) storing the street segments that are the shortest distance from the starting point (Jiao, Pages 8-9, Paragraphs 0084-0090, “In the example shown in FIG. 6C, both A Street and B Street have similar scores given that the distance from A Street and B Street to GPS point 601 is similar.” AND Page 3, Paragraphs 0035-0038, “the network system 100 comprises a map database 113 that stores map data. The map data stored in the map database 113 is considered ground truth data that is representative of the road network in the
physical world. The map database 113 stores a variety of map spatial databases… The route database 115 stores GPS route data associated with trips completed by service providers. In one embodiment, each GPS route stored in the route database 115 is represented by a collection of GPS data (e.g., GPS
points)”); (viii) setting the endpoints of the stored street segments as the starting points (Jiao, Page 9, Paragraph 0090, “The scoring module 211 determines the next GPS point from the candidate GPS route as GPS point 609 shown in FIG. 6H. Based on the position of GPS point 609, the scoring module 211 can re-calculate the scores for C Street and D Street”); repeat steps (iii) - (viii) until a final GPS point in the sequence is processed (Jiao, Page 9-10, Paragraph 0103, “The network system 100 will then repeat the process of scoring the road segments and expanding the road segments for the next GPS point until the last GPS point in the candidate GPS route is reached”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang with determining street segments located in a GPS area, storing the street segments that are the shortest distance from a starting point, and repeating until a final GPS point is processed of Jiao in order to determine the most efficient routes (shortest distance or time) for a vehicle to take. This service allows users to save time and reduce transportation costs. As stated in Jiao, “the map module 118 identifies different roadways that the transportation vehicle may use to complete the trip. Note that the map module 118 may use any other routing algorithm to identify the best routes for trips from starting locations and destination locations received from service requester devices” (Jiao, Page 3, Paragraph 0039). 

	Regarding claim 16, the combination of Zhang and Jiao, as applied to claim 15, teaches the telemetric data comprises longitude, latitude, altitude, and heading for each GPS point (Jiao, Page 3, Paragraph 0035, “Map spatial databases are queryable databases identifying map data such as different points (e.g., having a latitude and longitude, and/or an altitude) along paths of trips that a given transportation vehicle can use, and information about how the different points connect with other points” AND Page 8, Paragraphs 0085-0088, “the scoring module 211 determines a heading (i.e., a direction) of the candidate GPS route based on a position of the next GPS point that follows the first GPS point in the candidate GPS route. FIG. 6D illustrates the determination of a heading based on the position of a second GPS point”).

	Regarding claim 18, the combination of Zhang and Jiao, as applied to claim 15, teaches a shortest path algorithm is used to determine the distance from each starting point to each street segment in the generated GPS areas (Jiao, Pages 4-5, Paragraphs 0050-0051, “the candidate module 201 determines that the candidate GPS route is more efficient than the map route due to the shorter distance and time required to travel from the starting location 301 to the destination location… the map data stored in the map database 113 provided the most efficient route between the starting location to the destination location”).

	Claims 3, 4, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Jiao, as applied to claims 1, 8, and 15, and further in view of Wang (WO 2014143058 A1). 
	
	Regarding claim 3, the combination of Zhang and Jiao, as applied to claim 1, does not teach a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points.
	Wang teaches a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points (Wang, Page 6-7, Paragraph 00023, “The search radius parameter may be used to find candidates for each sample. In one implementation, the radius may be calculated based on a set of data points and their ground-truth road… For example, a histogram of the distance between each sample and its ground-truth road may show a maximum error of 25.5 m. Accordingly, the candidate search radius may be set to 50 m, about twice the maximum error.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang and Jiao with a radius of a GPS area that is determined based on the accuracy of the GPS points of Wang in order to optimize the road search between accuracy of finding the location and processing time. Having a small radius of a GPS area may cause the system to miss the ground truth location of points of the road segment. This may reduce the number of candidate road segments to fewer than the number of good choice road segments. Having a large radius may cause the processing system to slow down because the number of road segments increase and map matching each possible road segment to a route grows exponentially. As stated in Wang, “A small radius may miss the ground truth location,
and a large radius may significantly slow down the map-matching process due to the
large number of candidates growing quadratically” (Wang, Page 6, Paragraph 00023). 
	
	Regarding claim 4, the combination of Zhang, Jiao, and Wang, as applied to claim 3, teaches the GPS area radius is a configurable distance (Wang, Page 6-7, Paragraph 00023, “A small radius may miss the ground truth location, and a large radius may significantly slow down the map-matching process due to the large number of candidates growing quadratically. For example, a histogram of the distance between each sample and its ground-truth road may show a maximum error of 25.5 m. Accordingly, the candidate search radius may be set to 50 m, about twice the maximum error”). 

	Regarding claim 10, the combination of Zhang, and Jiao, as applied to claim 8, does not teach a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points.
	Wang teaches a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points (Wang, Page 6-7, Paragraph 00023, “The search radius parameter may be used to find candidates for each sample. In one implementation, the radius may be calculated based on a set of data points and their ground-truth road… For example, a histogram of the distance between each sample and its ground-truth road may show a maximum error of 25.5 m. Accordingly, the candidate search radius may be set to 50 m, about twice the maximum error.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang and Jiao with a radius of a GPS area that is determined based on the accuracy of the GPS points of Wang in order to optimize the road search between accuracy of finding the location and processing time. Having a small radius of a GPS area may cause the system to miss the ground truth location of points of the road segment. This may reduce the number of candidate road segments to fewer than the number of good choice road segments. Having a large radius may cause the processing system to slow down because the number of road segments increase and map matching each possible road segment to a route grows exponentially. As stated in Wang, “A small radius may miss the ground truth location,
and a large radius may significantly slow down the map-matching process due to the
large number of candidates growing quadratically” (Wang, Page 6, Paragraph 00023). 

	Regarding claim 11, the combination of Zhang, Jiao, and Wang, as applied to claim 10, teaches the GPS area radius is a configurable distance (Wang, Page 6-7, Paragraph 00023, “A small radius may miss the ground truth location, and a large radius may significantly slow down the map-matching process due to the large number of candidates growing quadratically. For example, a histogram of the distance between each sample and its ground-truth road may show a maximum error of 25.5 m. Accordingly, the candidate search radius may be set to 50 m, about twice the maximum error”).

	Regarding claim 17, the combination of Zhang and Jiao,  as applied to claim 15, does not teach a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points.
	Wang teaches a radius of the GPS area is determined based on an assumed accuracy of the plurality of the GPS points (Wang, Page 6-7, Paragraph 00023, “The search radius parameter may be used to find candidates for each sample. In one implementation, the radius may be calculated based on a set of data points and their ground-truth road… For example, a histogram of the distance between each sample and its ground-truth road may show a maximum error of 25.5 m. Accordingly, the candidate search radius may be set to 50 m, about twice the maximum error.”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang and Jiao with a radius of a GPS area that is determined based on the accuracy of the GPS points of Wang in order to optimize the road search between accuracy of finding the location and processing time. Having a small radius of a GPS area may cause the system to miss the ground truth location of points of the road segment. This may reduce the number of candidate road segments to fewer than the number of good choice road segments. Having a large radius may cause the processing system to slow down because the number of road segments increase and map matching each possible road segment to a route grows exponentially. As stated in Wang, “A small radius may miss the ground truth location,
and a large radius may significantly slow down the map-matching process due to the
large number of candidates growing quadratically” (Wang, Page 6, Paragraph 00023). 

Claim 6, 7, 13, 14, 19, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Jiao, as applied to claims 1, 8, and 15, and further in view of Kitchel (US 10323948 B2).

Regarding claim 6, the combination of Zhang and Jiao, as applied to claim 1, does not teach snapping each of the generated GPS areas to a closest point on the shortest path.
Kitchel teaches snapping each of the generated GPS areas to a closest point on the shortest path (Kitchel, Col. 25, Lines 6-28, “Then the location of each of the GPS data points associated with the linear path is moved to a closest location along the determined closest path of the repaired base map. Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as "snapping" the GPS data point onto the path”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang and Jiao with snapping GPS area street segments to a closest point on the shortest path of Kitchel in order to more easily visualize the direction and shortest path. Snapping allows nearby street segments in a GPS area to be replaced by the shortest path between a starting and ending location. The direction to be traveled can also be visualized since the snapping is done in sequence. As stated in Kitchel, “Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as "snapping" the GPS data point onto the path. Snapping is also to be performed in sequence, such that the repaired segments continue in a forward motion around a hairpin turn” (Kitchel, Col. 25, Lines 13-18). 

Regarding claim 7, the combination of Zhang, Jiao, and Kitchel, as applied to claim 6, teaches generating a turn-by-turn path on a map using the GPS points associated with the snapped GPS areas (Kitchel, Col. 25, Lines 6-28, “Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as “snapping” the GPS data point onto the path.”). 

Regarding claim 13, the combination of Zhang and Jiao, as applied to claim 8 does not teach snapping each of the generated GPS areas to a closest point on the shortest path.
Kitchel teaches snapping each of the generated GPS areas to a closest point on the shortest path (Kitchel, Col. 25, Lines 6-28, “Then the location of each of the GPS data points associated with the linear path is moved to a closest location along the determined closest path of the repaired base map. Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as "snapping" the GPS data point onto the path”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang and Jiao with snapping GPS area street segments to a closest point on the shortest path of Kitchel in order to more easily visualize the direction and shortest path. Snapping allows nearby street segments in a GPS area to be replaced by the shortest path between a starting and ending location. The direction to be traveled can also be visualized since the snapping is done in sequence. As stated in Kitchel, “Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as "snapping" the GPS data point onto the path. Snapping is also to be performed in sequence, such that the repaired segments continue in a forward motion around a hairpin turn” (Kitchel, Col. 25, Lines 13-18). 

Regarding claim 14, the combination of Zhang, Jiao, and Kitchel, as applied to claim 13, teaches generating a turn-by-turn path on a map using the GPS points associated with the snapped GPS areas (Kitchel, Col. 25, Lines 6-28, “Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as “snapping” the GPS data point onto the path.”).

Regarding claim 19, the combination of Zhang and Jiao, as applied to claims 15, does not teach snapping each of the generated GPS areas to a closest point on the shortest path.
Kitchel teaches snapping each of the generated GPS areas to a closest point on the shortest path (Kitchel, Col. 25, Lines 6-28, “Then the location of each of the GPS data points associated with the linear path is moved to a closest location along the determined closest path of the repaired base map. Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as "snapping" the GPS data point onto the path”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zhang and Jiao with snapping GPS area street segments to a closest point on the shortest path of Kitchel in order to more easily visualize the direction and shortest path. Snapping allows nearby street segments in a GPS area to be replaced by the shortest path between a starting and ending location. The direction to be traveled can also be visualized since the snapping is done in sequence. As stated in Kitchel, “Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as "snapping" the GPS data point onto the path. Snapping is also to be performed in sequence, such that the repaired segments continue in a forward motion around a hairpin turn” (Kitchel, Col. 25, Lines 13-18). 

Regarding claim 20, the combination of Zhang, Jiao, and Kitchel, as applied to claim 19, teaches generating a turn-by-turn path on a map using the GPS points associated with the snapped GPS areas (Kitchel, Col. 25, Lines 6-28, “Moving a GPS data point of the linear path to a location of the repaired base map path may be thought of as “snapping” the GPS data point onto the path.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662